Case 19-13273-VFP   Doc 380    Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                              Document     Page 1 of 11
Case 19-13273-VFP   Doc 380    Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                              Document     Page 2 of 11
Case 19-13273-VFP   Doc 380    Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                              Document     Page 3 of 11
Case 19-13273-VFP   Doc 380    Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                              Document     Page 4 of 11
Case 19-13273-VFP   Doc 380    Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                              Document     Page 5 of 11
Case 19-13273-VFP   Doc 380    Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                              Document     Page 6 of 11
Case 19-13273-VFP   Doc 380    Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                              Document     Page 7 of 11
Case 19-13273-VFP   Doc 380    Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                              Document     Page 8 of 11
Case 19-13273-VFP   Doc 380    Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                              Document     Page 9 of 11
Case 19-13273-VFP   Doc 380 Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                           Document    Page 10 of 11
Case 19-13273-VFP   Doc 380 Filed 03/18/20 Entered 03/18/20 12:11:24   Desc Main
                           Document    Page 11 of 11
